Citation Nr: 1120980	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran never served on active duty.  He had a period of active duty for training (ACDUTRA) from January 1987 to May 1987.  He also had subsequent periods of ACDUTRA for approximately 2 weeks per year until 1991 and numerous periods of inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.

In his May 2010 VA Form 9, the Veteran requested a hearing before a Veterans' Law Judge.  However, he failed to show for his scheduled hearing.  Therefore, the Board finds that VA adjudication of the current appeal may go forward without providing the Veteran with another opportunity for a hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that in April 1995 the Veteran was awarded Social Security Administration (SSA) disability benefits, in part, due to a psychiatric disorder.  However, while the record contains the SSA decision that granted the Veteran the benefits, it does not contain a request by VA for the medical records upon which the SSA based its award or copies of these records.  Therefore, the Board finds that a remand is required to request these SSA records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that medical records upon which an award of SSA disability benefits has been predicated are relevant to VA claims for service connection and an increased rating). 

Given the Veteran's claims regarding receiving ongoing treatment at his place of incarceration for his psychiatric disorder, his contemporaneous treatment records from this facility should also be obtained and associated with the claims file while the appeal is in remand status.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).  

Lastly, the Board finds that a remand is also required to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) (West 2002) notice in accordance with the United States Court of Appeals for Veterans Claims (Court) holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) because such notice has not as yet been provided the claimant because the July 2008 Veterans Claims Assistance Act of 2000 (VCAA) notice letter found in the claims file does not give him notice of the correct reasons for the prior final denial of the claim in the June 2001 rating decision - it incorrectly notified him that his claim was previously denied because the post-service record did not show him being diagnosed with a psychiatric disorder when, in fact, it was denied because the record did not contain competent and credible evidence of a nexus between his post-service psychiatric disorder and his military service.

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions: 

1.  The RO/AMC should obtain all of the Veteran's medical records from the SSA.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  All actions to obtain the requested records should be documented fully in the claims file.  Because these are Federal records, if they cannot be located or no such records exist, a memorandum of unavailability must be associated with the claims file and the Veteran should be provided with a copy of that memorandum.  

2.  The RO/AMC should obtain the Veteran's contemporaneous treatment records from his place of incarceration.  All actions to obtain the requested records should be documented fully in the claims file.  If any of the records cannot be located or no such records exist, the Veteran should be notified of this fact.  

3.  After undertaking the above development, the RO/AMC should provide the Veteran with updated VCAA notice in accordance with the Court's holding in Kent, supra, which must include, among other things, notice of the correct reason for the prior final denial of the claim in the June 2001 rating decision.

4.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

